46 So.3d 607 (2010)
Antoinette WINKLER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Romacorp, Inc., Appellees.
No. 1D10-3968.
District Court of Appeal of Florida, First District.
September 10, 2010.
Rehearing Denied October 25, 2010.
Antoinette Winkler, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, for Appellee Florida Unemployment Appeals Commission.
PER CURIAM.
DISMISSED. Fla. R.App. P. 9.110; see also Raysor v. Raysor, 706 So.2d 400 (Fla. 1st DCA 1998).
HAWKES, C.J., WEBSTER, and PADOVANO, JJ., concur.